Citation Nr: 0408002	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  98-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a permanent and total rating for pension 
purposes.  

2.  Entitlement to an original compensable evaluation for a 
neck scar.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from March 1972 to September 
1982. The veteran has also reported a period of service with 
a reserve unit of the Marine Corps from June 1983 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for carpal tunnel syndrome and 
depression; granted service connection for a neck scar, 
evaluated as noncompensable; and denied a permanent and total 
rating for pension purposes.  In an August 2000 decision the 
Board denied service connection for carpel tunnel syndrome 
and for depression.  The issues of entitlement to a 
compensable rating for a neck scar and entitlement to a 
permanent and total rating for compensation for pension 
purposes were remanded to the RO for further development.  
These issues are now again before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran is not a patient in a nursing him.

2.  The veteran has not been found disabled by the 
Commissioner of Social Security.

3.  The veteran does not have a permanent and total 
disability or disability or disabilities that are 100 percent 
disabling.

3.  The veteran is currently gainfully employed.

4.  The veteran has a scar of the neck that measures 2 
centimeters long by 1 millimeter wide, and has been 
asymptomatic at all times since the effective date of service 
connection.

5.  The neck scar is manifested by none of the 
characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for a permanent 
and total disability rating for pension purposes.  
38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. §§ 3.340, 3.342 
(2003).

2.  A compensable rating is not warranted for the scar of the 
veteran's neck for any period since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Subsequent to the Board's last remand of this case, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Among other things, the VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  In accordance 
with these notice requirements, VA has undertaken to inform 
claimants to submit evidence in their possessions.  38 C.F.R. 
§ 3.159(b).  The RO provided this notice to the veteran in a 
letter dated in May 2003.

The VCAA notice was provided after the initial adjudication 
in this case.  In a recent decision of the of the United 
States Court of Appeals for Veterans Claims (Court), the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 17 Vet. App. 412, 420-2 (2004).  

VA has taken the position that Pelegrini is incorrect as it 
applies to claims (such as the instant case) in which the 
initial adjudication took place prior to enactment of the 
VCAA.  VA is currently seeking further review of this 
decision.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  She did not report the existence of, or 
submit, additional evidence in response to the notice.  Even 
if she had submitted additional evidence substantiating her 
claims, she would have received the same benefit as if she 
had submitted the evidence prior to initial adjudication.  
The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2003) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The RO has also obtained all relevant evidence reported by 
the veteran or otherwise noted in the record.  The veteran 
has also been afforded VA examinations needed to evaluate her 
claims.


PENSION

Pension benefits are payable to a veteran of a period of war 
service who is permanently and totally disabled by reason of 
non-service-connected disability that is not the result of 
the veteran's own willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 2002).  

A person is considered permanently and totally disabled for 
pension purposes if the person is a patient in a nursing home 
for long-term care because of disability; disabled, as 
determined by the Commissioner of Social Security for 
purposes of any benefit administered by the Commissioner; is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the person; or is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
person, or has a disease or disorder determined by VA to be 
of such nature or extent as to justify a determination that 
persons suffering there from are permanently and totally 
disabled.  38 U.S.C.A. § 1503.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003), authorizes a 100 
percent rating.  38 C.F.R. § 3.340(a)(2). 

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person. The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability. 
Diseases and injuries of long standing, which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote. Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals. The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b) (2003).

Additional guidance for determining entitlement to a 
permanent and total rating for pension purposes is found in 
38 C.F.R. §§ 3.341, 4.16, 4.17 (2003).

The record shows that on the most recent VA examination in 
August 2002, the veteran reported that she was working full 
time, as many as 80 hours per week.  For the previous six 
years she had been employed as a coder at a medical center, 
working from 3:30 P.M. to midnight.  She also worked from 8 
A.M. to noon as a paralegal in a city prosecutor's office.  
She reported that she had always been employed, except for 
two years of unemployment following an accident in 1983.  The 
examiner found that the veteran had no vocational impairment.

The veteran's disabilities have most recently been evaluated 
as follows: hysterectomy, evaluated as 30 percent disabling; 
left carpal tunnel syndrome, right carpal tunnel syndrome, 
and dysthymia, each evaluated as 10 percent disabling; and a 
neck scar, left knee meniscal tear, left shoulder bursitis, 
right groin cyst, residuals of a right elbow injury, each 
evaluated as noncompensable.  

Her combined evaluation is 50 percent.

There is no evidence of a disability or combination of 
disabilities evaluated as totally disabling under the rating 
schedule, nor is there evidence of any disability that VA 
considers permanently and totally disabling; or a finding of 
disability by the Commissioner of Social Security.  She is 
not a patient in a nursing home.

While pension is provided for persons rendered unemployable 
by reason of disability, the record in this case shows that 
the veteran is gainfully employed.  Given the veteran's 
employment, and the level of reported disabilities, the Board 
must conclude that the evidence is against the grant of a 
total rating for pension purposes based on individual 
unemployability.  See 38 U.S.C.A. § 5107(b).

SCAR

The criteria for evaluating scars were amended during the 
course of this appeal.  67 Fed. Reg. 49,596 (Jul. 31, 2002); 
67 Fed. Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 C.F.R. 
§ 4.118).

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003). 

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or scars that were superficial, poorly 
nourished with repeated ulcerations under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

Slightly disfiguring scars of the head, face or neck were 
evaluated as noncompensable, such scars that were moderately 
disfiguring were evaluated as 10 percent disabling; severely 
disfiguring scars warranted a 30 percent evaluation and 
completely disfiguring scars, or scars that were 
exceptionally disfiguring warranted a 50 percent evaluation.  
38 C.F.R. 4.118, Diagnostic Code 7800.

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800, effective August 30, 2002 disfigurement of the head, 
face, or neck:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement 80

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement 	50

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement	30

With one characteristic of disfigurement 
	10

Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation 
under § 4.118, are: Scar 5 or more inches 
(13 or more cm.) in length. Scar at least 
one-quarter inch (0.6 cm.) wide at widest 
part. Surface contour of scar elevated or 
depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo-or hyper- 
pigmented in an area exceeding six square 
inches (39 sq. cm.). Skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.). Underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.). Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The August 1997 rating decision granted service connection 
for a residual scar as the result of an epidermal excision of 
a cyst.  The grant was made effective February 4, 1997.

Private treatment records dated from November 1983 to January 
1997 make no mention of the neck scar.

On VA general medical examination in July 1997, scars were 
noted on several parts of the veteran's body.  No neck scar 
was reported.

The veteran's notice of disagreement and substantive appeal 
report no symptoms with regard to the neck scar.

On VA general medical examination in January 2002, the 
examiner found "absolutely no disfigurement" from the scar 
tissue on the veteran's neck.  On re-examination in March 
2002, her scar was described as well healed and "very 
superficial."  The scar measured 2 centimeters by 1 
millimeter and was without keloid, depression or "any other 
problem."  It was noted that a photograph was attempted but 
the scar did not show well on the photograph.  The photograph 
is contained in the claims folder, and the examiner's report 
seems accurate.

In sum there is no evidence that the veteran's scar meets any 
of the criteria, new or old, for a compensable evaluation at 
any time since the effective date of the grant of service 
connection.  If evaluated under the old criteria, a 
compensable evaluation is not warranted because all the 
evidence is to the effect that the scar is not disfiguring.  
The evidence also shows that it is not tender, painful, or 
poorly nourished with repeated ulcerations.  

The scar is not of the size required for a compensable 
evaluation under the new criteria, and none of the 
characteristics of disfigurement have been found.  Therefore 
the Board concludes that the evidence is against the grant of 
a compensable evaluation for the neck scar for any period 
since the effective date of service connection.


ORDER

A permanent and total rating for pension purposes is denied.

An original compensable evaluation for a neck scar is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



